 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreen Country Casting Corporation and Internation-al Association of Machinists and AerospaceWorkers, AFL-CIO. Case 16-CA-8900June 9, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 19, 1981, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Green Country Casting Corporation, Muskogee,Oklahoma, its officers, agents, successors, and as-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions ale incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusions that Re-spondent violated Sec. 8(aX3) and (1) of the Act by failing and refusingto recall the nine strikers, Chairman Van de Water and Member Hunteragree with the Administrative Law Judge's findings that Respondentfailed to supply legitimate and substantial business justifications for itsconduct under N.L.R.B. v. Fleetwood Trailer Co., 389 U.S. 375 (1967),and that Respondent's conduct was motivated by the strikers' union ac-tivity. Accordingly, they find it unnecessary to pass on the Administra-tive Law Judge's additional finding that Respondent's conduct was moti-vated by the stnkers' filing of workmen's compensation claims and on hisreliance on Krispy Kremne Doughnut Corp., 245 NLRB 1053 (1979). en-forcement denied 635 F.2d 304 (4th Cir. 1980).We hereby amend the Administrative Law Judge's Conclusion of Law2, as follows, to conformn more closely to the violation found:"2. By announcing or maintaining a rule prohibiting employees fromengaging in union-related conversations at any time on company prem-ises, Respondent violated Section 8(a)(l) of the Act."We shall modify the Administrative Law Judge's recommended Orderaccordingly.3 We shall modify the Administrative Law Judge's recommendedOrder so as to require Respondent to expunge from its files any referenceto its failure to recall the nine strikers, and to notify them in writing thatthis has been done and that evidence of this unlawful conduct will not beused as a basis for future personnel actions against them. See SterlingSugars Inc., 261 NLRB No. 71 (1982).262 NLRB No. 10signs, shall take the action set forth in the Adminis-trative Law Judge's recommended Order, as somodified:1. Substitute the following for paragraph l(b):"(b) Announcing or maintaining a rule prohibit-ing employees from engaging in union-related con-versations at any time on company premises."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thefailure to recall the above-named employees, andnotify them in writing that this has been done andthat evidence of this unlawful conduct will not beused as a basis for future personnel actions againstthem."3. Substitute the following for relettered para-graph 2(c):"(c) Rescind the rule prohibiting employees fromengaging in union-related conversations at any timeon company premises."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT fail or refuse to accord alleconomic strikers the reinstatement rights towhich they are entitled.WE WILL NOT announce or maintain a ruleprohibiting employees from engaging in union-related conversations at any time on companypremises.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder the Act.WE WILL offer to Mike Branchcomb, JoeDority, Rocky Eslinger, Dan Hamon, RickyHamon, Fred Hawkins, Billy Hughes, WillieUnderwood, and Theodore Wallace immediate66 GREEN COUNTRY CASTING CORP.and full reinstatement to their former jobs or,if such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights and privileges, and WEWILL make them whole, with interest, for anyloss of earnings resulting from the failure tooffer such reinstatement to Branchcomb,Dority, both Hamons, Hughes, and Wallace onJanuary 14, 1980, to Hawkins and Underwoodon January 24, 1980, and to Eslinger on Sep-tember 8, 1980.WE WILL expunge from our files any refer-ence to our failure to recall the above-namedemployees, and WE WILL notify them in writ-ing that this has been done and that evidenceof this unlawful conduct will not be used as abasis for future personnel actions against them.WE WILL rescind the rule prohibiting em-ployees from engaging in union-related con-versations at any time on company premises.GREEN COUNTRY CASTING CORPO-RATIONDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thiscase was heard before me in Muskogee, Oklahoma, onSeptember 30 and October 1, 2, 3, 16, and 17, 1980. Thecharge was filed on January 18, 1980, and twice amend-ed, by International Association of Machinists and Aero-space Workers, AFL-CIO (herein called the Union).The complaint issued on April 15, alleging that GreenCountry Casting Corporation (herein called Respondent)had violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended, herein called the Act, on January10, 1980, by promulgating "an overly broad" no-solicita-tion rule, and had violated Section 8(a)(3) and (1) on andafter that same date by failing to recall nine ex-strikers.1. JURISDICTIONRespondent is an Oklahoma corporation engaged inthe manufacture of steel castings in Muskogee. It annual-ly purchases goods and materials of a value exceeding$50,000 directly from suppliers outside Oklahoma.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.1. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGEDLY UNLAWFUL FAILURE TORECALLA. EvidenceRespondent and the Union were party to a collective-bargaining contract that expired October 31, 1979. About100 production and maintenance employees were then inthe bargaining unit. Starting November 1, numerous ofthe unit employees failed to report for work, presumablyin aid of the Union's position in the negotiation of a newcontract, ' and picketing began November 5.On January 9, 1980, the strikers having voted to dis-continue the strike, the Union informed Respondent thatthey "are returning to work unconditionally." Respond-ent since has offered recall to all but eight of the strikers.The eight are Mike Branchcomb, Joe Dority, Rocky Es-linger, Dan Hamon, Ricky Hamon, Fred Hawkins, BillyHughes, and Theodore Wallace. A ninth striker, WillieUnderwood, was offered recall, but not to a job equiva-lent to that he held before the strike. He declined.During the strike, Respondent hired permanent replace-ments for many of the strikers. Even so, applying therecall-by-seniority formula generally followed by Re-spondent, six of the above nine-Branchcomb, Dority,the two Hamons, Hughes, and Wallace-would havebeen offered recall to equivalent jobs on January 14,1980; Hawkins and Underwood on January 24; and Es-linger on September 8.The General Counsel contends that the failure to offerrecall to these nine on those dates was unlawful. Re-spondent, as is more fully developed later, asserts that itreasonably withheld offers from the nine because ofdoubts of their physical fitness, which doubts allegedlyderived from their having workers' compensation claimspending against it at strike's end. A 10th striker, KentonDugan, also had a worker's compensation claim pendingat strike's end. As will be discussed in greater detailbelow, he was recalled January 25, after arranging forthe withdrawal of his claim, among other things.Respondent learned toward the end of the strike thatseven of the nine had filed claims against it in whichthey had cited on-the-job injuries incurred before thestrike. It learned after the strike, coincident with Under-wood's refusal of the nonequivalent job, that he also hadfiled; and it had known since the May preceding thestrike that Branchcomb had filed.2Injuries notwithstand-ing, only Hawkins of the nine was not performing hisregular duties when the strike began. Hawkins had notreturned to work following an injury October 15.i On October 30, 89 employees were at work, 87 on October 31., 29 onNovember I, and 28 on November 2.5 Six of the nine initiated claims on the recommendation of WilliamBrogden, attorney, on either October 22 or November 12, 1979, duringmeetings at the Union's hall. Another, Hawkins, initiated one of the twohe advanced immediately after the October 22 union meeting, whenBrogden visited him at his home. Another, Ricky.Hamon, apparently alsoinitiated his at Brogden's insistence, but under circumstances and at aplace not disclosed on the record. Branchcomb was assisted by Respond-ent's personnel nuager, Jim Eby, in the preparation of his claim, evi-dently acting independently of coworkers. Branchcomb later engagedJohn Luton, attorney, to represent him concerning his claim.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers' compensation claims in Oklahoma are filedwith the Oklahoma Workers' Compensation Court on aform entitled "Employee's First Notice of AccidentalInjury and Claim for Compensation"-commonly knownas Form 3. Employers are represented in these mattersby the State Insurance Fund, to which they pay premi-ums and which compensates successful claimants. Theemployers are not routinely informed of the pendency ofclaims against them. They do have a stake in the out-come, however, for their premium rates are influencedby the incidence and severity of work-related injuriesamong their employees.On January 10, in the immediate aftermath of thestrike, Respondent's personnel manager, Jim Eby, indi-vidually interviewed the strikers, ascertaining from eachwhich jobs and shifts would be acceptable, and explain-ing the rehire procedure. As concerns those known orsuspected to have an outstanding workers' compensationclaim, Eby asked if they had seen a doctor and directedthat they provide him with a copy of any resulting medi-cal evaluation. Eby also discussed with some of them theimplications of their having claims outstanding. Thus:(a) He told Eslinger he "would probably need" a doc-tor's release before he could be recalled. Eslinger, whohad broken a hand the preceding May, replied that hehad turned in a release before returning to work in July.Eby countered that he "would need another." Eslingersaid he would get one from Kermit Baker, M.D., whohad treated his injury on referral from Respondent andhad issued the earlier release. Eby responded that thatwould not be necessary; that Respondent was not recall-ing anyone who had an outstanding Form 3. Eslingerprotested that he long since had returned to his regularduties.(b) He told Hawkins that, having filed a Form 3, hewould have to provide a doctor's release before hewould be recalled.(c) Upon verifying that Hughes had filed a Form 3, hedirected him to have his attorney "drop it." Eby addedthat he could not "guarantee" Hughes' recall, even inthat event.(d) First establishing that Dugan's Form 3 was stillpending, Eby told him he would have to "drop it"before he could be recalled, further stating that the "onesthat had the Form 3 filed against the Company wouldn'tbe hired back." Eby also stated that Dugan would need adoctor's release and to release Respondent "of all liabil-ities" for his injury before he could return.3a Eslinger, Hawkins, Hughes. and Dugan, respectively, are creditedthat Eby spoke to them as here related. Eby denied generally tellinganyone that withdrawal of the Form 3 was a condition of recall. Rather,according to him, some of the ex-strikers offered to "get rid of" theirclaims, to which he assertedly said "that is your business"; that, even ifthey did, he still could not guarantee recall; and that they would stillneed medical clearance. The four are credited over Ehy to the extentthat his version conflicts with theirs not only because of weight of num-bers, but because Eby at various times during his testimony seemed lessinterested in serving the truth than in favoring Respondent's side of thedispute, because his version is less plausible than that of the four concern-ing how the topic of dropping the claims entered the conversations, andbecause the subsequent handling of Dugan's recall, of which details willfollow, belies Eby.On January 11, having heard of an opening for whichhe was qualified, Wallace asked Eby why he had notbeen recalled. Eby answered that Wallace had filed aForm 3, and that "no one that filed a Form 3 and hired alawyer would be called back unless they withdrew theForm 3 and fired the lawyer." Wallace asked "whatguarantee" he had that he would have a job "a couple ofmonths from" then if he were to withdraw his Form 3.Eby said there were "no guarantees."4On about January 11, as well, Jack Branchcomb, Re-spondent's maintenance foreman,5told Eby that hewanted Hughes recalled to the maintenance crew. Ebyreplied that Hughes could not be recalled "because of hisdisability claim." Branchcomb in turn informed Hughesof this, telling Hughes in addition that Respondent'smaintenance superintendent, Jim Smith, had referred tothe more ardently prounion of Respondent's employeesas "troublemakers" and had said that Respondent op-posed the recall of those having "anything to do withthe union activities ...in any circumstances."6On January 14, the date Respondent would have of-fered recall to six of the nine in question had the generalrecall criteria prevailed, Eby summoned several and per-haps all of the six to his office. These exchanges fol-lowed:(a) Eby asked Dority the extent of his disability, aspronounced by Russell Allen, M.D. Dority and most ofthe others had chosen Dr. Allen to examine them in sup-port of their workers' compensation claims. Dority re-plied that it was 30 percent. Eby stated that Dority,before being put "back to work," would have to be ex-amined by a company doctor, would have to "get a dis-charge from" Dr. Allen, and would have to "get rid of"the attorney handling his claim. Eby also declared thatDority could not be recalled while his claim was "pend-ing."(b) Eby likewise asked Dan Hamon the extent of hisdisability. Hamon said that he had not seen Dr. Allen'sreport and did not know. Eby responded that Hamonwould "have to get a release from" Dr. Allen before Re-spondent "could think of" putting him back to work, andthat his workers' compensation claim would "have to beresolved," as well.(c) Eby told Hughes, upon learning that he had not"dropped" his claim, that there was no work for him"beings" he had not.-(d) Ray Wheeler, plant manager, told Ricky Hamonthat he wanted him to "drop" his claim, explaining that4 For much the reasons stated in the preceding footnote, Wallace iscredited over Eby's denials that Eby ever stud withdrawal of the Form 3and/or the discharge of the lawyer were prerequisites to recall.e Jack Branchcomb is a brother of Mike Branchcomb, one of the al-leged discriminatees.6 Branchcomb, although concededly having spoken to Smith about re-calling Hughes, denied that he mentioned Smith to Hughes, and, by im-plication if not directly, that Smith said anything of the sort here de-scribed. Hughes conveyed greater testimonial sincerity than Branchcomb,and is credited. Smith did not testify.I As mentioned above in fns. 3 and 4, Eby denied generally that hetold anyone his claim would have to be dropped and/or his lawyer dis-charged to be recalled. Dority, Dan Hamon, and Hughes, respectively,are credited that Eby spoke to them as here set forth, the conflictshaving been resolved against Ehy for the reasons earlier advanced.68 GREEN COUNTRY CASTING CORP.Hamon otherwise would not "be able to get any workanywhere else, except two- or three-dollar jobs." Hamonshowed Wheeler two passages from a booklet entitled"Layman's Guide to Workers' Compensation," bothmaking the point that "the employer violates the law ifhe fires or discharges an injured worker for filing aWorkers' Compensation claim." Wheeler countered thatRespondent's lawyers "knowed" what they weredoing-an allusion to his understanding that the decisionnot to recall those with pending claims had been lawyer-recommended.Wheeler then invited Eby to join in. Eby, after exam-ining the passages to which Hamon had referred, statedthat he wanted Hamon to "drop" his claim. Hamon as-serted that it was his "right to file," prompting Eby toannounce that there was "no way in the world" hewould "even consider" recalling Hamon unless hedropped his claim. Eby added that Hamon also wouldneed a "release from" Dr. Allen, who had examined himin support of his claim. Eby then asked the extent ofHamon's disability, as assessed by Dr. Allen. Hamon saidhe did not know, and Eby declared there was "no wayin the world" Respondent would consider hiring himback if his disability were 30 percent or more.Eby left at that point, after which Wheeler toldHamon that, if he were to drop his claim, Wheeler"would guarantee" to put him "back to work in a week'stime." 8Also on January 14, Eby spoke again with Dugan, in-forming him of an opening and asking if he was interest-ed. To Dugan's affirmative answer, Eby instructed himto send a letter to the attorney handling his worker'scompensation claim, with copy to Eby, directing that theclaim be dropped. Eby further stated, much as he had onJanuary 10, that Dugan would have to obtain a doctor'srelease and to sign a release exempting Respondent fromliability. Dugan assenting to these conditions, Eby askedif he wanted Respondent to prepare a release. Dugansaid he did. Eby also arranged at that time for Dugan tobe examined by Dr. Baker.9Dugan thereupon sent a letter to his attorney statingthat his injury was "not bothering me now" and that hewas "dropping my lawsuit against" Respondent. Theletter asked that the attorney send a copy of it to Re-spondent.Pursuant to Eby's arrangements, Dugan was examinedby Dr. Baker on January 24. Dr. Baker provided Ebywith a letter of the same date stating that Dugan hadsaid he had "absolutely no pain and ...no disability"and feels that he can work starting inmediately"; ands Ricky Hamon is credited that the exchange between him, Wheeler,and Eby was substantially as here related. Neither Wheeler nor Eby spe-cifically addressed this incident in his testimony, whereas Hamon's recitalwas richly detailed, internally consistent, and convincingly delivered.9 Dugan is credited that events of January 14 between him and Ebywere as here described. Eby, although admitting that he "would thinkthat [Dugan] would be in a more favorable light with the company" if hedropped his claim, denied suggesting that Dugan do so. Eby testified, in-stead, that Dugan offered to withdraw his claim, whereupon Eby said hecould not "guarantee" rehire even so and that it was Dugan's "business."Eby is discredited to the extent that their recitals differ for the reasons hepreviously has been discredited in cases of similar conflict.that the examination of him revealed "absolutely nothingwrong."That over, Eby presented Dugan with a release pre-pared by Respondent's attorney, and had him sign. Therelease was in this form:I, Kenton Dugan, hereby acknowledge on Novem-ber 12, 1979, 1 filed a claim for Workers' Compen-sation claiming a disability as a result of an on thejob injury occurring at Green Country CastingsCorporation on October 25, 1979, at 5:00 P.M.I now state without qualification that I was not dis-abled in any way by the accident on October 25,1979. I further state that I was not disabled by theOctober 25th accident or at any time subsequent tothe accident and am currently not disabled in anyrespect.I did not understand the implication of filing aWorkers' Compensation claim at the time I signedthe claim, because I have never been disabled as aresult of the accident at Green Country CastingsCorporation and I do not now claim to be disabledas a result of the accident at Green Country Cast-ings Corporation.I have voluntarily and without prompting or en-couragement from Green Country Castings dis-missed my attorney, William Brogden, 5235 NorthLincoln, in Oklahoma City, Oklahoma, to handlemy Workers' Compensation claim, and instructedMr. Brogden to withdraw my November 12, 1979,claim.This statement has been given for the sole purposeof demonstrating that both myself and Green Coun-try Castings are satisfied that I have not been dis-abled at any time in the past due to an accident oc-curing at Green Country Castings, and am not pres-ently disabled as a result of any such accident.I fully understand that I am not guaranteed rein-statement at Green Country Castings as a result ofsigning this statement and no officer or agent ofGreen Country Castings has promised or led me tobelieve that I am guaranteed reinstatement by sign-ing this statement. I further understand that my pos-sible reinstatement at Green Country Castings doesnot depend on whether or not I have filed or thereis pending on my behalf a claim for Workers' Com-pensation.I have carefully read this statement and find it cor-rect in all respects.I have given this statement entirely voluntarily andof my own free will and accord. I have not beenpromised any benefit or threatened with reprisal asan inducement to get this statement.Dugan returned to work the next day, Respondent bythen knowing that his worker's compensation claim hadbeen withdrawn. On January 25, coincident withDugan's recall, Eby prepared this memorandum:69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Dugan was reinstated to his old job on 1-15-80, he was previously not considered for reinstate-ment because of his claim of personal disability. Hehas completely denied any disability now and sayshe was never disabled-signed statement to thateffect. Was examined by Dr. Baker. Baker found noevidence of any physical problems. Individual wasreinstated.J. Eby 1-25-80As previously mentioned, Underwood was offered anonequivalent job, which he declined. The offer was byletter dated January 25. Speaking with Eby shortly afterreceipt of the letter, Underwood told him that hethought the proffered job, on the molding line, was "tooheavy." He had been a casting inspector before thestrike, but had told Eby on January 10 that he wouldaccept other work. Underwood added that he wasamong those with a pending workers' compensationclaim. Eby replied that, because of the claim, Under-wood could not be recalled without a release from Dr.Allen, who had examined him in support of his claim.Eby continued that "lots of them"-presumably a refer-ence to the others with claims outstanding-would haveto get releases before Respondent would "hire themback."On January 28, while at the plant to get his W-2 form,Hughes remarked to Eby that Respondent had recalled"quite a few" of the strikers, and asked when the restwould be recalled. Eby answered, "Anyone that filed aForm 3 ...would not be called back until the chargeswere dropped ...." Eby then asked if Hughes had ar-ranged for his to be dropped. Hughes said he had not.10Similarly, on about February 20, Russell Powell, anemployee not involved in the strike, asked Eby whyDority, Ricky Hamon, and some of the others had notbeen recalled. Eby replied, "They had filed a Form 3against the Company."Branchcomb's Form 3, dated May 11, 1979, cited a leginjury incurred May 4. He was examined in support ofhis claim by Paul Atkins, M.D., on September 26, 1979;and, on behalf of the State Insurance Fund, by WorthGross, M.D., on November 29. Dr. Atkins expressed theopinion, in his examination report, that Branchcomb hadsuffered "a 13% of total physical impairment to thewhole man." Dr. Gross stated in his report that Branch-comb had realized "residual physical impairment of tenpercent to the left leg below the knee," and that furthermedical care was not indicated. A hearing on Branch-comb's claim was held March 18, 1980, resulting in a ju-10 Hughes is believed that Eby spoke to him in this manner, Eby's gen-eral denial that he conditioned recall on the dropping of claims previous-ly having been discredited.I" Powell is credited concerning this conversation. Eby's testimonyabout it graphically revealed chinks in his credibility. He first denied tell-ing Powell that anyone's recall had been withheld because of an out-standing Form 3, embellishing that he said that Dority and Ricky Hamonhad not been recalled "because we suspected they had a permanent dis-ability and were still evaluating their condition and we would make a de-cision on that." Later, however, Eby admitted that he could not "specifi-cally remember exchanging words" with Powell about Hamon andDority; that he had no "clear recollection" of the conversation; that hedid not "recall talking about it, honestly"; and, finally, that the conversa-tion was "about a horse race."dicial determination dated April 16 that he had a "25percent permanent partial disability to the left foot."I'Dority's Form 3, dated October 22, 1979, cited a backinjury incurred September 25. He was examined in sup-port of his claim by Dr. Allen on December 7, 1979;and, on behalf of the State Insurance Fund, by Dr. Grosson February 4, 1980. Dr. Allen's examination reportgave the opinion that Dority had experienced "30% per-manent partial impairment to the whole person." Dr.Gross reported that Dority "has a four percent physicalimpairment to the body as a whole," and that furthertreatment was not indicated. A hearing on Dority's claimwas held March 13, 1980, resulting in a judicial determi-nation dated March 18 that he had an "8 percent perma-nent partial disability to the body as a whole."Eslinger's Form 3, dated November 12, 1979, cited thebroken hand incurred in May 1979. He had submitted an-other Form 3 for the same injury in May. He was exam-ined in support of his claim by J. Dan Metcalf, M.D., onDecember 6, 1979; and, on behalf of the State InsuranceFund, by H. J. Freede, M.D., on about January 21, 1980.Dr. Metcalf stated in his examination report that Eslingerhad suffered "30% permanent impairment to the righthand." Dr. Freede's report observed that Eslinger's"period of temporary disability ...is terminated"; that"no further medical treatment ...[or] ...lost time isindicated or needed"; and that Eslinger "has no perma-nent [disability] of his hand .. ... A hearing on Es-linger's claim was held March 13, 1980, resulting in a ju-dicial determination dated March 18 that he had a "10percent permanent partial disability to the right hand."Dan Hamon's Form 3, dated November 12, 1979, citeda back injury incurred October 31. He was examined insupport of his claim by Dr. Allen on November 30; and,on behalf of the State Insurance Fund, by J. J. Maril,M.D., on January 8, 1980. Dr. Allen reported thatHamon had realized a "20% permanent partial impair-ment to the whole person." Dr. Maril stated thatHamon's "temporary total disability has long ended,"that there was "no permanent impairment of the wholeman," and there was "no indication for any treatment."A hearing on Dan Hamon's claim was held March 19,1980, resulting in a judicial determination dated March20 that he had an "8 percent permanent partial disabilityto the body for the back injury."Ricky Hamon's Form 3, dated October 25, 1979, citeda back injury incurred October 23. He was examined insupport of his claim by Dr. Allen on January 9, 1980;,and. on behalf of the State Insurance Fund, by Dr.Freede on about February 14. Dr. Allen expressed theopinion, that Hamon had experienced a "40% permanentpartial impairment to the whole person." Dr. Freede re-ported that there was "no permanent impairment" andthat "this patient is able to work." A hearing on RickyHamon's claim was held April 17, 1980, resulting in a ju-dicial determination dated August 22 that he had a "21"2 The judicial determinations of disability of Branchcomb and the twoHamons, and the final disposition of Underwood's claim, as set forthherein, are based on information obtained from the Oklahoma Workers'Compensation Court, of which official notice is taken.70 GREEN COUNTRY CASTING CORP.percent permanent partial disability to the body as awhole."Hawkins filed two Form 3's, both dated October 22,1979, one citing a broken hand incurred the precedingJune, and the other a back injury incurred October 15.He was examined in support of his claims by Dr. Allenon January 8, 1980; and, on behalf of the State InsuranceFund, by Dr. Freede on about February 18 and by Dr.Gross on March 3. Dr. Allen stated in his report thatHawkins had suffered a "30% permanent partial impair-ment to the whole person." Dr. Freede reported thatthere was "no permanent impairment of the whole man"and that "this patient is able to work." Dr. Gross notedin his report that there was "no residual disability" andthat Hawkins could "carry out" his ordinary job duties"at this time." A hearing on Hawkins' claims was heldApril 15, resulting in a judicial determination dated May12 that he had a "20 percent permanent partial disabilityto the body as a whole," and in a determination datedMay 14 that he had a "15 percent permanent partial dis-ability to the right hand."Hughes' Form 3, dated November 12, 1979, cited aback reinjury incurred October 29. He was examined insupport of his claim by Dr. Allen on December 18, 1979;and, on behalf of the State Insurance Fund, by GaryMassad, M.D., on March 5, 1980. Dr. Allen reportedthat Hughes had experienced a "30% permanent partialimpairment to the whole person." Dr. Massad stated inhis report, "I do not feel that the patient has any perma-nent partial impairment of function," and that Hughes"can perform any occupation he so chooses." A hearingon Hughes' claim was held April 8, resulting in a judicialdetermination dated April 10 that he had a "10 percentpermanent partial disability to the body as a whole."Underwood's Fornn 3, dated October 22, 1979, cited aback injury incurred in November 1978. He was exam-ined in support of his claim by Dr. Allen on December7, 1979; and, on behalf of the State Insurance Fund, byDr. Gross on February 25, 1980. Dr. Allen opined in hisreport that Underwood had suffered a "30% permanentpartial impairment to the whole person." Dr. Gross re-ported a "residual physical impairment of ten percent tothe body," adding that Underwood could "return to hisoccupation at this time," but with the expectation "thathe will reinjure his back from time to time." A hearingon Underwood's claim was held March 17, after which asettlement was reached before a judicial determinationcould issue. The settlement document does not specifythe extent of disability.Wallace's Form 3, dated November 12, 1979, cited aback injury incurred in October 1979. He was examinedin support of his claim by Dr. Allen on December 18,1979; and, on behalf of the State Insurance Fund, by Dr.Gross on March 10, 1980. Dr. Allen's report stated thatWallace had realized a "307; permanent partial impair-ment to the whole person." Dr. Gross reported that Wal-lace "has no residual physical impairment" and "canresume ordinary manual labor at this time." A hearingon Wallace's claim was held June 10, resulting in a judi-cial determination that he had a "5 percent permanentpartial disability to the low back."In late January 1980, Eby began to obtain copies ofthe foregoing medical reports from the files of the StateInsurance Fund. As he received the reports, he referredthose submitted in support of the claims--i.e., those de-picting the claimants as most seriously disabled-to Dr.Baker, whom Eby termed "our company physician," al-legedly requesting that Dr. Baker give his "expert opin-ion," based on the information they contained, of theclaimants' "continuing ability to perform" their prestrikejobs. Eby testified that he chose not to provide Dr.Baker with the reports submitted on behalf of the StateInsurance Fund because he felt a second determinationof little or no disability as concerns a given claimantwould be duplicative and thus serve no purpose.Dr. Baker's first written response, regarding Hughesand dated January 28, 1980, stated in part:I would not recommend hiring a new employeewith these types of disability, nor would I recom-mend returning to work any employee with thismuch disability.Eby in turn advised Hughes, by letter dated February15, that Dr. Allen's report concerning him had been sub-mitted "to our consulting physician for his opinion"; that"this consulting physician has recommended that we notassign heavy work to any person with your type of dis-ability"; that "there is presently no light work availablein any bargaining-unit classification"; and that, "there-fore, there is no likelihood of your reemployment here inthe foreseeable future."Dr. Baker's written opinions with respect to theothers, dated February 19 (Underwood), March 6 (Es-linger), March 7 (Branchcomb), March 18 (Dority, DanHamon, Ricky Hamon, Wallace), and March 19 (Haw-kins), likewise recommended against reemployment; and,except for Underwood, were quickly followed by lettersfrom Eby to the affected persons identical to that sentHughes.Although by then well into the process of eliciting Dr.Baker's opinions, based on the medical reports submittedin support of the several claims, and indeed alreadyhaving sent letters to three of the nine in question'sholding forth no hope of recall assertedly in reliance onDr. Baker's recommendations, Eby sent letters to thedoctors who had rendered those reports-Atkins, Met-calf, and Allen-on March 13 and 14, requesting furtherinformation about their respective examinees. Eby testi-fied that he did this because he did not think their origi-nal reports, although the sole bases for Dr. Baker's opin-ions, dealt adequately with the examinees' abilities toperform their jobs or with their susceptibilities to furtherinjury. He added that these letters were lawyer-draftedand were occasioned by Respondent's decision-prompt-ed to some extent by the pendency of the presentcharge-to observe "a more circumspect procedure."The letters, all identical, first stated that the doctor'sevaluation "did not purport to deal with either the spe-cific nature of the activity or activities for which the ex-II The three being Hughes on February 15, Branchcomb on March II.and Eslinger on March I 1.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminee now has this reduced ability, or with the need toreduce or eliminate any specific activity or activities ofthe examinee to prevent future aggravation or avoid dis-comfort and pain." They continued that, based on theevaluation, "we assume he [the examinee] suffers a sub-stantial reduction of actual ability to engage in" 16 desig-nated activities, including lifting; climbing; repeated orprolonged bending, stooping, squatting, and overheadreaching; prolonged standing, sitting, and walking; andusing hammers weighing two or more pounds, vibratingtools, and certain hand tools. The letters concluded that,receiving no response from the doctor within 2 weeks,"we will assume that you find no fault with our assump-tions."Doctors Atkins and Metcalf did not reply concerningtheir respective examinees, Branchcomb and Eslinger.Regarding the others, Dr. Allen replied by letter datedMarch 25, stating that, while a detailed response of thesort called for by Eby's letters would entail a fee wellover the $50 authorized in those letters, he did not "inany way agree with your [Eby's] assumptions concerningthe limitations on ability to work and carry out the activ-ities described in your form." Eby in turn asked by letterthat Dr. Allen prepare the requested evaluation ofHughes, but that he first "notify me of a reasonable esti-mate of the final fee." Dr. Allen answered that he had"no intention of haggling over" his fees, and that each ofthe reports "might well exceed" $200. There was no fur-ther communication between Respondent and Dr. Allen.Eby, in his testimony, denied that recall was withheldfrom any of the nine because of participation in the strikeor having filed a Form 3. Regarding the Form 3's, hetestified:The claim only served one purpose to me, that wasto put me on notice that the individual was claiminga permanent disability, that is all it did.Eby added:If I would have had no reason to suspect that theyhad or were claiming permanent disabilities, theycertainly would have been reinstated without anyquestion.In fact, none of the nine claimed permanent disabilityon his Form 3. In answer to the question on the form,"Is the injury likely to be permanent in nature?,"Branchcomb said "no," as did Eslinger on his form datedMay 24. Eslinger on his later form, and all the others,replied "unknown." Dugan, incidentally, likewise replied"unknown." Eby asserted, nonetheless, that the nine in-formed him "one way or another ...verbally or writ-ten," that "they claimed to have some sort of permanentpartial disability."Eby elaborated that, since all but Hawkins had "comeback to work and were performing their job" before thestrike, he was given to "assume that something haschanged" in their health because of-except for Branch-comb-their later filing of Form 3's. Eby averred thatEslinger had given him further reason to believe "some-thing has changed" by his filing of the second Form 3,both because Eslinger already had received compensa-tion for temporary disability pursuant to the first filing,and because he answered "unknown" instead of "no" inresponse to the aforementioned question on his laterForm 3. Finally, Eby went on, Dority "put us on notice"on January 10 "that he was claiming a permanent disabil-ity." Dority, although fixing the date as January 14, ad-mittedly told Eby of Dr. Allen's conclusion that he hadsuffered a 30-percent disability.Eby testified that any striker claiming permanent dis-ability, "no matter how small or how minor," was re-quired to establish through a doctor that he was phys-ically able to return to work. He asserted that Respond-ent was "forced into treating these individuals this waydue to past practice," contending that such a practicewas "boldly stated" in the recently expired bargainingcontract. Eby testified elsewhere, however, that Re-spondent was insisting on greater proof of the allegedlyinjured strikers' fitness "because ... these employeeshad not been actively employed by us for ten weeks";and that Respondent only recently had "tightened" its"standards" regarding the hire and retention of physical-ly suspect people because of "the rather staggering finan-cial weight" of its workers' compensation premiums. 14As if to give credence to and legitimize the purportedtightening of hiring and retention standards, Eby testifiedthat a safety consultant had recommended in 1978 or1979 that Respondent strive to eliminate accident-proneemployees; and that Respondent, screening "heavily" inanswer to that recommendation, had reduced 1979 acci-dents to one-half the 1978 level, with yet another reduc-tion, of 15 percent, in 1980. Plant Manager Ray Wheeler,however, gave a different explanation for the improvedaccident record-better machinery and equipment. Hetestified that, after the strike's onset, Respondent "took alot of steps and spent a lot of money to make it a saferplace to work," and that there had been "considerablyless" injuries as a result.The contract provision to which Eby referred as thetouchstone of past experience-and which Charles Yoh,company president, testified "is still company policy" de-spite the contract's expiration-stated:[T]he company may require, where cause exists,that an employee take a medical examination to de-termine the continuing physical fitness of the em-ployee to perform bargaining-unit work.Respondent concededly made no attempt under this so-called policy for any of the nine in question to undergo amedical examination. Asked why not, Eby replied, "Wedidn't, what else can I say." Eby ventured that, had Es-linger dropped his claim before the workers' compensa-tion judge had found him to be permanently disabled,Respondent "probably" would have had him examinedby Dr. Baker before recalling him.Dority and Hughes were treated for their injuries byDr. J. C. Johnson, a chiropractor acknowledged by Ebyto be a "recognized company physician." Dr. Johnsonissued forms to both on January 14, 1980, releasing them14 As mentioned earlier, an employer's workers' compensation premi-um rates are affected by its accident experience.72 GREEN COUNTRY CASTING CORP.to return to work. Eby, although admitting that employ-ees in the past routinely had been permitted to return onthe strength of Dr. Johnson's releases, testified that theDority and Hughes situations were different "because wehad reason to believe that something had happened tochange the condition of their physical condition since thelast time we had seen them." Eby added that, had Dr.Johnson examined Dority and Hughes the day before thestrike ended, Respondent would have accepted his evalu-ation, "certainly."Similarly, E. P. Couch, M.D., Ricky Hamon's treatingdoctor, issued a release to him on December 28, 1979,and wrote Respondent on January 25, 1980, that he hadexamined Hamon on that date and found "no evidence ofany permanent impairment"; and Dr. Jacky Dunn, an os-teopath who had treated Wallace, provided him with arelease on January 21, 1980. Eby testified that Drs.Couch and Dunn, along with Dr. Baker, were Respond-ent's regular doctors at the end of the strike. The recordseemingly provides no explanation for Respondent's fail-ure to honor Dr. Couch's release of Hamon and Dr.Dunn's release of Wallace.Dan and Ricky Hamon were picket captains duringthe strike, and each of the nine in question performedpicket line duty. Dority, Ricky Hamon, and Hughesserved as employee-members of the Union's bargainingcommittee in the negotiations preceding the strike. RickyHamon was the Union's chief steward at the time of thestrike and for several years before, being involved in anestimated 500 grievance matters in that capacity. Doritywas a steward for a year or so, until January 1979, han-dling several grievances as such. Hughes acted as a stew-ard's helper for a time, assisting in the preparation of afew grievances.B. ConclusionIt is concluded that Respondent violated Section8(aX3) and (1) as alleged by failing to offer recall to thenine in question.The Supreme Court has said:[U]nless the employer who refuses to reinstate strik-ers can show that his action was due to "legitimateand substantial business justifications," he is guiltyof an unfair labor practice. '5One such justification "is when the jobs claimed by thestrikers are occupied by workers hired as permanent re-placements during the strike in order to continue oper-ations." ' 1In the present case, Respondent has persisted in its re-fusal to recall the nine in question even after the depar-ture of permanent replacements, contending that it is jus-tified in doing so because of doubts of their physical fit-ness. While genuine concerns about an ex-striker's healthdoubtless can justify a refusal to recall in some circum-stances, it is concluded that such justification did notobtain in the present case. Among the bases for this con-clusion are these:1' N.LRB. v. Fleetwood Trailer Ca, 389 U.S. 375, 378 (1967)."' Id at 379.(a) Eight of the nine had recovered sufficiently fromtheir injuries to be working before the strike. Even ac-cording good faith to Eby's stated assumption "thatsomething has changed in their conditions" because ofthe subsequent filing of claims, such an assumption wasunwarranted by any objective measure. Moreover, thathe truly had formed and acted on this assumption wassingularly unconvincing; indeed the record suggests thatthe idea came from Respondent's lawyers and derivedfrom purely strategic considerations.(b) Four of the nine received medical releases toreturn to work during the pendency of their claims. Re-spondent disregarded them even though they came fromdoctors with whom it regularly dealt and ordinarilywould have been honored without cavil. Eby's explana-tion for this disregard, to the extent that he made an at-tempt, was limp and totally unpersuasive.(c) Although testifying at one point that Respondentwas "forced into treating these individuals this way dueto past practice," Eby conceded that they were beingheld to a more rigorous standard "because ... these em-ployees had not been actively employed by us for tenweeks." Even if Eby were to be believed that doubts en-gendered by the 10-week absence were the true reasonfor imposing a different standard, and he is not, that isnot a legitimate reason for truncating strikers' recallrights.(d) The letters of Dr. Baker recommending againstrehire, on which Respondent avowedly has placed majorreliance in withholding offers of recall,'7did not comeinto existence until well after all but Eslinger would havereceived offers under the recall formula generally fol-lowed.In sum without looking into the issue of motivation,Respondent has failed to supply "legitimate and substan-tial business justifications" for failing to recall the nine,and thus violated the Act as alleged.The result would be no different even if Respondent'sproffered justifications were deemed to be facially ade-guate, for an analysis of the evidence exposes them aspretextuous, Respondent's true motivation in failing torecall the nine being their protected union and workers'compensation activities. 8 Thus:(a) Because of their picket line activities, all nine wereprominently identified with the strike. Beyond that, threehad served on the Union's bargaining committee immedi-ately before the strike; one for several years had been theUnion's chief steward, being involved in hundreds ofl As is argued in Respondent's bnef: "One universal that emergesfrom the numerous Board cases ..is the rule that the employer is enti-tled to rely upon the advice of its expert consultant, be it medical or in-dustrial insurance consultant."18 That the filing of a workers' compensation claim is a protected ac-tivity is established by Krispy Kreme Doughnut Corpl. 245 NLRB 1053(1979). Although the Board's decision was overruled in Krispy KremeDoughnut Corp. v. N.L R.B., 635 F 2d 304 (4th Cir. 1980), it remains con-trolling herein. E.g.. Los Angeles New Hospital, 244 NLRB 960, 962, fn. 4(1979). Moreover, whereas the claim in Krispy Kreme was filed by an em-ployee acting alone, those of six of the nine in the present case were initi-ated concertedly in the context of union meetings. See fn. 2 supra. It thuswould seem likely, even applying the Fourth Circuit's more narrow viewof protected activity, that at least those six were within the scope whenpursuing their claims.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance matters; and two others also had performedsteward functions.(b) Jim Smith, Respondent's maintenance superintend-ent, was quoted by a fellow supervisor as calling themore ardent union supporters "trouble-makers," and assaying that Respondent opposed the recall of thosehaving "anything to do with the union activities ... inany circumstances."(c) Eby's testimony that Respondent was insisting ongreater proof of the allegedly injured strikers' fitness"because ... these employees had not been actively em-ployed by us for ten weeks" was the functional equiva-lent of his saying the more stringent standards were im-posed because the nine had participated in the strike.(d) Eby stated time and again, in substance, that thosewith claims pending would not be recalled.(e) Wheeler told Ricky Hamon on January 14 that, ifhe would "drop" his claim, Wheeler "would guarantee"his being recalled "in a week's time."(f) Eby admitted that he "would think that [Dugan]would be in a more favorable light with the company" ifhe were to withdraw his claim, and Dugan in fact wasrecalled following its withdrawal.(g) That Respondent's stated misgivings about the fit-ness of the nine were disingenuously advanced, to cir-cumvent their recall rights, shows in the manner it pur-ported to ascertain their states of health. For instance, al-though assertedly seeking Dr. Baker's "expert opinion"of their "continuing ability to perform" their prestrikejobs, Eby provided him only with those medical reportsportraying the claimants as most seriously disabled-re-ports admitted by Eby in his testimony to be inadequatein that regard.Respondent's predisposition to frustrate recall rightsrather than get to the truth likewise is revealed by Eby'slawyer-drafted March 13 and 14 letters to Drs. Atkins,Metcalf, and Allen, with their self-serving declarationsthat, absent responses within 2 weeks, Respondent would"assume" that the doctors found "no fault with our as-sumptions" of substantial disability.That Respondent was not interested in the true condi-tion of the nine also is disclosed by its failure to seek tohave them examined in accordance with "companypolicy" as reflected in the one clause of the expired con-tract, and by Eby's default-"We didn't, what else can Isay"--when asked to explain this failure.(h) A further indicator of unlawful motive was Eby'sperceived need to fabricate during critical phases of histestimony. His denial that he ever said withdrawal of theclaims was a condition precedent to recall flies in theface of the overwhelming weight of evidence; his radi-cally shifting testimony regarding his February 20 con-versation with Russell Powell'9was a monument to ex-pedience; his remark that he assumed "that somethinghas changed in" the fitness of the nine because of thefiling of the claims was patently unbelievable; and hisstatement that the nine had informed him "one way oranother" that they "claimed to have some sort of perma-nent partial disability" was devoid of evidentiary sup-port, convincing or otherwise, except perhaps as con-" Which testimony is summarized above in fn. I I.cerns Dority and Eslinger, and so must be concluded tohave been of after-the-fact contrivance.Eby additionally discredited himself and Respondent'smotivation by the inconsistency of his first testifying thatRespondent was "forced into treating these individualsthis way due to past practice," only to concede that amore rigorous standard had been instituted; by the illogicof his explanation for not providing Dr. Baker with all ofthe medical reports at his disposal-that a second deter-mination of little or no disability would be duplicativeand thus serve no purpose; and by his lame-to-nonexis-tent explanations for disregarding the medical releasesobtained by four of the nine.Finally, Eby was discredited in his citation to Re-spondent's improved accident rate as giving credence toand legitimizing the purported tightening of standardsfor hire and retention, Wheeler having testified that theimproved rate was the result of heavy expenditures formachinery and equipment.IV. THE ALLEGEDLY UNLAWFUL NO-SOLICITATIONRULEA. EvidenceOn January 10, 1980, before Eby began to interviewthe ex-strikers, Roy Hawkins, an official of the Union,and Ricky Hamon, as chief steward, met with officials ofRespondent. During the meeting, Charles Yoh, companypresident, declared that there was to be no "harassment"by returning strikers of striker-replacements, or viceversa; and that "there would be no discussion of unionsat any time on the company property." Hamon asked ifthis meant "before and after work and during all times."Ray Wheeler, plant manager, replied that it meant "anytime on the company property."20Later in the day, incidental to the Eby interviews,Wheeler announced a similar prohibition to some of theinterviewees. Thus:(a) He told Joe Dority that, when recalled, he was notto "talk union talk to the new [i.e., striker-replacement]employees," saying that it would constitute "harass-ment." Dority asked if the ban would apply duringbreaks, lunch periods, and before and after work. Wheel-er answered that it would apply "on company property,"and that those violating it would be "disciplined or dis-charged."(b) He advised Dan Hamon that there was not to be"any harassment between the fellow employees ...during lunchtime, break time, or any other time ...onGreen Country's land or the property," and that thosenot complying would be disciplined or discharged.(c) He warned Billy Hughes that, if recalled, he was"under no circumstances ...[to] ...talk union shopon company premises." Hughes asked what about"before work, breaks, dinner, and otherwise." Wheelera0 This is Hawkins' credited rendition. Wheeler, although testifyingthat he instructed Respondent's supervisors to tell the employees "not todiscuss the Union during working hours," denied telling employees theywere not to raise the subject anywhere on the premises or during breaks.Yoh admitted advising Hawkins and Hamon, "in the area of harassment,"that "the returning strikers ... were to keep closed mouths at all timeswhile on the company property, and not to discuss the Union."74 GREEN COUNTRY CASTING CORP.replied, "Nowhere will you state anything about theUnion"; and that, if he did, he would "more than likelybe discharged."(d) He cautioned Willie Underwood that, if recalled,he would be dismissed if he talked "to any of the em-ployees" about the Union.21In addition, Eby told Theodore Wallace, during hisJanuary 10 interview, that he was not "to talk to any ofthe employees about the Union" if he were recalled, andthat he would be "fired immediately" if he did.Wheeler and Eby were acting on Yoh's instructions inso informing the ex-strikers. Yoh's professed reason isthat he had heard reports of and seen striker misconduct,and wished to forestall poststrike repetition. Counsel forthe General Counsel concedes that "some misconduct"during the strike would have "justified the company inissuing some kind of a prohibition against harassmentafter the strike," but nevertheless contends that Respond-ent went too far.B. ConclusionRespondent plainly intended to and did forbid talkabout the Union at any time on company premises.While production considerations can legitimize restric-tions on union talk in some circumstances, Respondenthas provided no convincing evidence-the strike miscon-duct notwithstanding-that the disruptive potential wasof an imminence and magnitude in this instance justifyingso sweeping a ban.It is concluded, therefore, that the ban violatedSection 8(a)(1) as alleged.22CONCLUSIONS OF LAW1. By failing to offer equivalent job reinstatement toMike Branchcomb, Joe Dority, Dan Hamon, RickyHamon, Billy Hughes, and Theodore Wallace on Janu-ary 14, 1980, to Fred Hawkins and Willie Underwood onJanuary 24, 1980, and to Rocky Eslinger on September8, 1980, as found herein, Respondent violated Section8(a)(3) and (1) of the Act.2. By announcing a rule prohibiting employees fromengaging in union-related conversation on nonworkingtimes in nonworking areas, as found herein, Respondentviolated Section 8(a)(1) of the Act.ORDER23The Respondent, Green Country Casting Corporation,Muskogee, Oklahoma, its officers, agents, successors, andassigns, shall:1. Cease and desist from:" Dority, Dan Hamon, Hughes, and Underwood, respectively, arecredited that Wheeler spoke to them in this fashion. Wheeler's testimonialassertion that he never told employees not to talk about the Union any-where on the premises or during breaks was unconvincing in the face ofthe numbers of employees testifying to the contrary and Yoh's admittedremark to Hawkins and Hamon set forth in the preceding footnote.2' American Commercial Bank, 226 NLRB 1130 (1976). The no-talkban in Stone & Webster Engineering Corporation, 220 NLRB 905 (1975).found by the Board to be permissible, was markedly less expansive thanthat now in issue.(a) Failing and refusing to accord all economic strikersthe reinstatement rights to which they are entitled.(b) Announcing or maintaining a rule prohibiting em-ployees from engaging in union-related conversation onnonworking times in nonworking areas.(c) In any like or related manner interfering with, re-straining, or coercing employees in their exercise ofrights under the Act.2. Take this affirmative action:(a) Offer to Mike Branchcomb, Joe Dority, Rocky Es-linger, Dan Hamon, Ricky Hamon, Fred Hawkins, BillyHughes, Willie Underwood, and Theodore Wallace im-mediate and full reinstatement to their former jobs, or, ifsuch jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges; and make them whole, with interest, for anyloss of earnings resulting from the failure to offer suchreinstatement to Branchcomb, Dority, both Hamons,Hughes, and Wallace on January 14, 1980, to Hawkinsand Underwood on January 24, 1980, and to Eslinger onSeptember 8, 1980.24(b) Rescind the rule prohibiting employees from en-gaging in union-related conversation during nonworkingtimes in nonworking areas.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Order.(d) Post at its plant in Muskogee, Oklahoma, copies ofthe attached notice marked "Appendix."25Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.2s All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.a4 Backpay is to be computed in accordance with F W WoolworthCompany, 90 NLRB 289 (1950), with interest to be computed as set forthin Florida Steel Corporation, 231 NLRB 651 (1977). See, generally IsisPlumbing & Heating Co., 138 NLRB 716 (1962).'I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Board."75